ASSET PURCHASE AGREEMENT










This Asset Purchase Agreement (the “Agreement”) is effective this 4th day of
October 2016 (the “Effective Date”),







BETWEEN

Gold Exploration Management Inc. ("GEM"), a company organized and existing under
the laws of the State of Nevada, with its registered office located at

 

4410 Mountaingate, Reno, Nevada 89519

 

 

 

 

AND

Horizon Minerals Corp. ("Horizon"), a company organized and existing under the
laws of the State of Delaware, with its registered office located at 9101 West
Sahara Avenue, Suite 105-197, Las Vegas, NV  89117.




WHEREAS GEM desires to sell and Horizon desires to purchase certain mineral
assets as described in Schedule A hereof (the “Mineral Assets”) in accordance
with the terms, conditions and agreements hereinafter contained.




NOW THEREFORE, the parties agree as follows:




1.

SALE AND PURCHASE




1.1

Mineral Assets: Upon and subject to the terms and conditions hereof, GEM sells
to Horizon and Horizon purchases from GEM, as of the Effective Date, all of the
rights, titles, benefits and interests of GEM in the Mineral Assets.




1.2

Documentation: GEM shall promptly provide Horizon with all relevant technical
documentation regarding the Mineral Assets including, but not limited to,
documentation that is necessary to stake, explore, drill, mine and otherwise
operate upon the Mineral Assets.




1.3

Purchase Price: The purchase price payable by Horizon to GEM for the Mineral
Assets is 30,000,000 restricted shares of Horizon’s common stock (the “Purchase
Shares”) at a deemed price of $0.10 per share or $3,000,000. The shares are to
be issued in the name or names of GEM’s choosing within 10 days of the Effective
date. The sale and purchase of the Mineral Assets shall be conditional upon the
issuance of the Purchase Shares, failing which this Agreement shall become null
and void.




1.4

Change of Ownership:  The rights, title, and interest to the Mineral Assets
shall be deemed to have been transferred to Horizon as of the Effective Date.
 Such transfer will be registered with the appropriate federal, state, and
county governmental agencies as soon as practical thereafter but no later than
November 30, 2016.  The sale and purchase of the Mineral Assets shall be
conditional upon the change of ownership, failing which this Agreement shall
become null and void. In such a case, no party shall be entitled to any
compensation other than the return of the Purchase Shares.




1.5

Board Appointment:  Horizon shall appoint one person of GEM’s choosing to
Horizon’s Board of Directors within 48 hours of the Effective Date.








Asset Purchase Agreement

Page 1 of 5







--------------------------------------------------------------------------------




1.6

Assumed Obligations: Horizon shall assume and agree to satisfy and discharge, as
the same shall become due, any dues owed to federal, state, or county
governments related to the ownership of the Mineral Assets including any fees
associated with the change of ownership.  Furthermore, Horizon shall pay any and
all taxes, in the nature of income, sale, use, transfer, gain, recording and any
similar tax, fee or duty required to be paid in respect of the assignment or
transfer to Horizon of the Mineral Assets and the filing and recording thereof.




1.7

Royalty: GEM retains for the life of this Agreement and any successive
transactions or assignments the right to receive a royalty, payable quarterly
and subject to audit, equal to 2% of the gross value of all any mineral or fluid
products extracted and sold from the Property and any lands acquired through
expansion of the Properties.




2.

REPRESENTATIONS AND WARRANTIES OF GEM




GEM represents and warrants as at the date hereof to Horizon as follows and
acknowledges that Horizon is relying on such representations and warranties in
connection with its purchase of the Mineral Assets.




2.1

Organization: GEM is a corporation duly incorporated and organized and validly
subsisting under the laws of state of Nevada and has the corporate power to own
its property and to enter into this Agreement and to perform its obligations
hereunder.




2.2

Due Authorization: The execution of this Agreement has been duly authorized,
executed and delivered by GEM and constitutes legal, valid and binding
obligations of GEM, enforceable against GEM in accordance with its terms.




2.3

Title To The Assets: The Mineral Assets are owned by GEM with a good and valid
title, free and clear of any encumbrances other than those encumbrances for
which GEM is in the process to obtain all appropriate consents to the
consummation of the transaction contemplated herein.




2.4

As Is, Where Is: Horizon acknowledges that the Mineral Assets are purchased on
an “as is, where is” basis, that it is relying entirely on its own
investigations and its inspections in proceeding with the transactions
contemplated hereunder. Save and except only as may be provided in this
Agreement, Horizon further acknowledges that there are no representations,
warranties, terms, conditions, understandings or collateral agreements,
expressed or implied, statutory or otherwise, with respect to the purpose or
quality of the Mineral Assets or as to any other matter or thing.




3.

REPRESENTATIONS AND WARRANTIES OF HORIZON




Horizon hereby represents and warrants as at the date hereof to GEM as follows
and acknowledges that GEM is relying on such representations and warranties in
connection of the sale of the Mineral Assets.




3.1

Organization: Horizon is a corporation duly incorporated and organized and
validly subsisting under the laws of Delaware and has the corporate power to own
its property and to enter into this Agreement and to perform its obligations
hereunder.




3.2

Due Authorization: The execution of this Agreement has been duly authorized,
executed and delivered by Horizon and constitutes legal, valid and binding
obligations of Horizon, enforceable against Horizon in accordance with its
terms.





Asset Purchase Agreement

Page 2 of 5







--------------------------------------------------------------------------------




4.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES




4.1

Survival of Representations and Warranties. The representations and warranties
contained herein will survive the completion of the sale and purchase of the
Mineral Assets herein for a period of one year.




5.

ADDITIONAL COVENANTS




5.1

Vehicles: Horizon shall execute, acknowledge and deliver such other instruments
and execute and deliver such other documents and certifications as GEM may
reasonably require with respect to the change of ownership of the Mineral
Assets.




5.2

Indemnity: Horizon agrees to indemnify and hold GEM, its affiliates,
subsidiaries, and respective directors and employees (the “Indemnified”)
harmless from and against any and all claims, losses, liabilities, damages,
expenses and costs (including reasonable legal fees and court costs) which the
Indemnified may sustain or incur as a result of, in respect of, connected with
or arising out of (i) any failure of Horizon to perform or fulfill any covenant
under this Agreement, at any time, (ii) any breach or inaccuracy of any warranty
given by Horizon under this Agreement or (iii) the Assumed Obligations.




6.

GENERAL




6.1

Independent Contractor: This Agreement shall not constitute either party the
agent or legal representative of the other party for any purpose.




6.2

Entire Agreement: The parties agree that this Agreement constitutes a complete
and exclusive statement of the terms and conditions between them covering the
performance thereof and cannot be altered, amended or modified except in writing
executed by the parties to be bound thereby. This Agreement supersedes all prior
negotiations, agreements and communications, written or oral, between the
parties with respect to the subject matter hereof, including the Offer to
Purchase.




6.3

Headings: The headings in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation hereof.




6.4

Invalidity: If any of the provision contained in this Agreement are found by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions
contained herein shall not be in any way affected or impaired thereby.




6.5

Further Assurances: Each of the parties hereto will cooperate with the other and
execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by the other party as necessary to carry-out, evidence and confirm the
intended purposes of this Agreement.




6.6

Successors and Assigns: All obligations set forth in this Agreement will bind
and inure to the benefit of the respective successors and permitted assigns of
the parties whether expressed or not. This Agreement and any rights pursuant
hereto shall not be assignable by the parties without the prior written consent
of the other party.








Asset Purchase Agreement

Page 3 of 5







--------------------------------------------------------------------------------




6.7

Notices: Any notice, report, demand, waiver, consent or other communication
given by a party under this Agreement shall be in writing and shall be deemed to
be duly given (i) when personally delivered, or (ii) upon delivery by overnight
courier service which provides evidence of delivery or (iii) when 3 days have
elapsed after its transmittal by registered or certified mail, postage prepaid,
return-receipt requested, addressed to the party to whom directed at the party’s
address as it appears above or another address of which that party has given
notice.




6.8

Governing Law: This Agreement shall be governed by and construed in accordance
with the domestic laws of the state and the laws of Nevada. The parties hereto
expressly agree that any dispute or controversy arising out of or relating to
this Agreement including the interpretation, execution or breach thereof,
arising in the course of or following its performance, shall be brought before a
competent court located in the state of Nevada.







IN WITNESS WHEREOF, each party to this agreement has caused it to be executed on
the date indicated above.







Gold Exploration Management Inc.

 

Horizon Minerals Corp.

 

 

 

 

 

 

 

 

 

/s/ David A. Bending

 

/s/ Robert Fedun

David A. Bending, President

 

Robert Fedun, President







































































Asset Purchase Agreement

Page 4 of 5







--------------------------------------------------------------------------------




SCHEDULE A

MINERAL ASSETS







The 220 twenty-acre Crystal Basin Claim units are located in Southern Nye County
20 miles west of Indian Springs AF Base and four to twelve miles southeast of
U.S. Highway 95, the main highway connecting Las Vegas and the interior of
Nevada, west of the Nevada Military Test Site and along the east flank of the
Amargosa Valley.  The region has been subject to extensive clay, potash and
zeolite exploration and mining since 1978 and regional studies by the U.S.
Bureau of Mines and the United States Geological Survey which confirmed the
presence of anomalous lithium values on a local and regional level in springs,
well water and clays.  No other previous work is documented within the lands
held by the company. The region was selected by Gold Exploration Management Inc.
based on regional setting, hydrological criteria, and the chemical nature of the
brines.  The claims were filed August 29, renewed August 31, and are held in
trust by the company’s service contractor Gold Exploration Management Inc.




The 203 twenty-acre claim units called the Scotty’s Southeast Claims were
located September 14 to 18 in south Central Nye County 15 miles south of
Scotty’s Junction Airport, two to four miles southwest of US Highway 95.  They
lie in the southern portion of a topographic basin which was cited in USGS
literature in 1977 as a closed basin associated with anomalous lithium
concentrations in surficial clays with a maximum lithium concentration of 300
parts per million.  No previous work is reported in the specific lands held by
the company but the basin is the site of increasingly intense competitor
activity with emphasis on discovery of lithium enriched brines below the
surficial materials.   The region was selected by Gold Exploration Management
Inc. based on regional setting, hydrological criteria, and the chemical nature
of the brines.  The claims are held in trust pending filing by the company’s
service contractor Gold Exploration Management Inc.




The 400 twenty-acre claim units called the Cholla Claims are located in eastern
San Bernardino County between Barstow and Needles, California.  They consist of
Association placer claim blocks located on land under the authority of the
Bureau of Land Management. They are located in four discrete parcels called the
northwest, west, East and Turtle trend Blocks.  They were located between
September 5 and September 10 2016 as part of a continuing program which remains
confidential.  They are readily accessible from U.S. Route 66 and regional rail
lines with excellent access and infrastructure.  The region has been subject to
extensive salt exploration and mining since 1885 and regional studies by the
U.S. Bureau of Mines and the United States Geological Survey which confirmed the
presence of sodium and calcium chloride, potassium salts and anomalous
concentrations of lithium including but not limited to the brines extracted from
drillholes disclosed by the United States Geological Survey.  No other previous
work is documented.  The region was selected by Gold Exploration Management Inc.
based on regional setting, hydrological criteria, and the chemical nature of the
brines.  The claims are held in trust pending filing by the company’s service
contractor Gold Exploration Management Inc.




The 200 North Limb (twenty-acre claim units) claims lie in northeastern Nevada
in Elko County along the border with Utah, approximately 10-15 miles north of
Wendover, Nevada.  They cover the eastern portion of a salt flat which is part
of the Great Salt Lake north of Bonneville Salt Flats, an area in which
drillhole data released by a joint publication of the USGS and the Nevada Bureau
of Mines and Geology documented strongly anomalous lithium concentrations in
brines.  The property lies 5 to 12 miles north of U.S. Interstate Highway 80 and
is accessible along unpaved roads and four-wheel-drive trails. No previous
exploration work has been reported within the subject claims but the proximity
of the well documented potassium and lithium concentrations at Bonneville Salt
Flats attracted the company’s attention to the region.











Asset Purchase Agreement

Page 5 of 5





